Citation Nr: 0819143	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  02-07 032A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served a period of active duty for training 
(ACDUTRA) in the United States Army from November 28, 1975, 
to December 10, 1975.  He served on active duty in the United 
States Marine Corps from March 29, 1977, to April 20, 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In December 2004 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  The evidence of record shows that the veteran was not 
engaged in combat.

2.  The preponderance of the credible evidence does not 
support that the veteran's claimed in-service stressor 
occurred.

3.  The veteran does not have PTSD caused by any event that 
occurred in service.


CONCLUSION OF LAW

The veteran did not incur PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.326(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to service 
connection for PTSD, the Board observes that the RO issued 
VCAA notices to the veteran in July 2003, August 2003 and 
December 2004 letters which informed him of the evidence 
generally needed to support claims of entitlement to service 
connection; what actions he needed to undertake; the need to 
submit any evidence in his possession that pertained to the 
claim; and how VA would assist him in developing his claim.  
Although VCAA was enacted after the June 2000 rating decision 
from which the instant appeal arises, the VCAA notice letters 
and subsequent readjudication of the claim have cured any 
defect with regard to the time of notice.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with several opportunities to submit evidence and argument in 
support of his claim.  Therefore, the Board finds that any 
defect with respect to the timing of the receipt of the VCAA 
notice requirements for his claim is harmless error in this 
case.

Likewise, although the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records, as well as private treatment 
records and Social Security Administration records, are of 
record and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran alleges that he currently has PTSD as a result of 
an in-service stressor he experienced.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

In this case, a review of the claims folders reveals that, 
while the veteran was diagnosed with bipolar disorder and 
depression, he has also been intermittently diagnosed with 
PTSD, initially in June 1999, more than 20 years after his 
discharge from service.  VA examination reports and both VA 
and private treatment records also contain medical opinions 
relating the diagnosis of PTSD to the veteran's claimed in-
service stressor.  Therefore, the Board finds that the 
veteran does have a credible current PTSD diagnosis.  

The next question, then, is whether the alleged in-service 
stressor occurred.  Pursuant to VA regulation, the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy."  See Gaines v. West, 11 Vet. App. 353 (1998) 
(Board must make a specific finding as to whether the veteran 
engaged in combat).  The Board emphasizes that although 
medical evidence appears to relate the diagnosis of PTSD to 
an alleged in-service stressor, such after-the-fact medical 
nexus evidence cannot also be the sole evidence of the 
occurrence of the claimed stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

Based on the veteran's military records, the Board finds that 
the veteran did not engage in combat.  Indeed, the veteran 
does not contend that he engaged in combat.  He contends that 
he witnessed the death of a soldier nicknamed "Gomer" 
during basic training.  He alleges that the soldier died 
after being beaten by a commanding officer.  

Considering the evidence of record, the Board finds no 
evidence to corroborate the veteran's statements regarding 
the alleged death.  Considering the evidence of record, the 
Board finds no evidence to corroborate the veteran's 
statements regarding his alleged stressor.  Moreover, 
attempts to verify the claimed stressor through the United 
States Army and Joint Services Records Research Center 
(JSRRC) (previously known as the United States Armed Services 
Center for Unit Records Research (CURR)) have been 
unsuccessful.  USASCRUR specifically noted that it was unable 
to verify the death of the trainee nicknamed Gomer at Fort 
Dix without that soldier's full name.  Although JSRRC 
indicated further research might be possible if the veteran 
provided the name of the trainee, the veteran has indicated 
that he is unable to provide additional evidence.  Therefore, 
further research would not assist in corroborating his 
alleged stressor.  

Accordingly, pursuant to VA regulation, the record must 
contain credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  In this 
case, there is no such credible supporting evidence 
concerning the veteran's alleged stressor.  Therefore, in the 
absence of credible evidence corroborating the veteran's 
statements during treatment and his written statements 
regarding his in-service stressor, the Board cannot conclude 
that the requirements of 38 C.F.R. § 3.304(f) have been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).




ORDER

Service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


